Citation Nr: 0724179	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial schedular evaluation for 
service-connected tinnitus,  evaluated at ten (10) percent.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
March 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 
10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  The record does not reflect any extraordinary 
circumstances to warrant an extra-schedular disability rating 
for the veteran's service-connected tinnitus disability.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for tinnitus have not been met.   38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.87, 
Diagnostic Code 6260 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(authorizing the schedule of ratings of reductions in earning 
capacity from specific injuries); 38 C.F.R. §§ 3.321(a) 
(rating schedule provisions represent, as far as can 
practically be determined, the average impairment in earning 
capacity in civil occupations resulting from disability), 4.1 
(the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability).  
Separate diagnostic codes identify various disabilities.  
38 C.F.R., Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  See generally, 38 C.F.R. §§ 4.1, 4.2.  

The veteran was granted service connection for tinnitus and 
assigned an initial disability rating of 10 percent.  The 
veteran disagreed with that evaluation for his tinnitus, 
claiming that the severity of his condition warrants a higher 
disability rating.  The RO denied the veteran's request 
because under Diagnostic Code 6260, the highest rating for 
tinnitus is 10 percent.  The veteran appealed.  

After the veteran filed his appeal, the law was not certain 
as to whether a separate tinnitus evaluation was available 
for each ear.  In Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005), the U.S. Court of Appeals for Veterans Claims (CAVC) 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to VA's interpretation 
of its own regulations.  Under those regulations, a veteran 
is limited to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

This appeal now concerns whether the veteran is entitled to a 
higher initial disability rating than the 10 percent rating 
assigned by the RO.  Diagnostic Code 6260 governs the 
criteria for rating tinnitus and provides for a 10 percent 
rating for recurrent tinnitus.  Since the veteran has already 
been assigned the maximum schedular rating under Diagnostic 
Code 6260, no increase is warranted under Diagnostic Code 
6260.  38 C.F.R. § 4.87, Diagnostic Code 6260.  And since the 
maximum rating was assigned from the date that the claim was 
filed, an increased rating by establishing staged ratings is 
not available.  See Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  No other rating criteria are 
available with respect to this disability.  Since no higher 
schedular evaluation is available, an initial schedular 
rating in excess of 10 percent is not warranted. 

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected tinnitus.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  Extra-schedular evaluations 
are appropriate only when the case presents such an 
exceptional or unusual disability picture-with such related 
factors as frequent periods of hospitalization or marked 
interference with employment-as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

The record does not establish an exceptional or unusual 
disability picture.  The veteran and his wife point out that 
the tinnitus keeps him from sleeping properly.  Moreover, the 
veteran indicates that he is reluctant to attend noisy social 
functions because of the tinnitus.  Friends have teased him 
about how he asks people to repeat themselves.  But 
notwithstanding how annoying those changes are to the 
veteran, those occurrences are not exceptional or unusual for 
a person with a tinnitus disability.  

The veteran and his wife also state that the tinnitus causes 
him to feel dizzy.  But the veteran previously raised an 
issue of service connection for peripheral vestibular 
disorder secondary to his service-connected tinnitus, and 
that issue was referred to the RO for appropriate action in 
the Board's October 2006 remand.  Peripheral vestibular 
disorder will thus not be addressed in this appeal.  

The record also does not establish that the tinnitus causes 
frequent hospitalizations or marked interference with the 
veteran's work .  There is no evidence in the record that the 
veteran has been hospitalized at all due to his tinnitus, let 
alone that it has happened frequently.  

Nor does the record establish that the veteran's tinnitus has 
caused marked interference with his work.  The veteran 
submitted a copy of some self-assessment exercises he 
completed to assess his tinnitus condition.  In Figure 3.1 of 
that exercise, in response to the statement "My tinnitus has 
interfered with my work," the veteran chose the response 
"Some of the time."  But there is no evidence to indicate 
the degree to which there is work interference.  He submitted 
a statement by his supervisor that during the time the 
veteran had been under his supervision, the veteran had 
complained about hearing and dizziness, being unsteady and 
giddy.  But the supervisor did not make any statements that 
either the quantity or quality of the veteran's work had been 
affected by his tinnitus.  The veteran has stated that he has 
a hard time at work because of tiredness and lack of sleep 
and hearing loss and unbalance.  Statements by a current 
co-worker and by buddies during active service indicate only 
that on the job, the veteran often asked people to repeat 
themselves.  

These circumstances do not constitute "marked interference" 
with his work.  The veteran has not lost his job due to his 
disability.  There is no evidence specifying the number of 
work days that the veteran has missed due to his tinnitus 
disability.  Nor is there evidence indicating that his 
performance evaluations have declined due to his tinnitus or 
that he has had to be reassigned because of the ringing in 
his ears.  Instead, the evidence shows that the veteran's 
tinnitus disability chronically interferes with the quality 
of his life and that interference is very frustrating to him 
and to his family.  But such evidence does not rise to the 
level of establishing exceptional or unusual circumstances 
that render the schedular evaluations inadequate, as is 
required by 38 C.F.R. § 3.321(b)(1).  

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 4.3.  With respect to the schedular criteria, however, the 
veteran is precluded from a higher award as a matter of law 
because he has already been granted the maximum rating 
allowed by law.  The reasonable doubt doctrine thus does not 
apply to that legal issue.  As for the factual issue of 
whether the record establishes an exceptional or unusual 
disability picture with frequent periods of hospitalization 
or marked interference with employment, the evidence in the 
record does not even approach establishing such a standard.  
To the contrary, the statements of the veteran, his family, 
and his co-workers establish that the veteran is experiencing 
the usual circumstances of a person with a tinnitus 
disability.  When the evidence against the claim is thus much 
greater than that in favor, the reasonable doubt doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).      

Finally, the veteran's statements and those of his wife have 
often included statements that he needs help because of his 
tinnitus.  With respect to compensation for his tinnitus 
disability, the veteran has been granted the maximum amount 
allowed by law.  But the veteran is reminded that he is 
eligible for whatever treatment is available at VA medical 
facilities for each of his service-connected disabilities.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

Those requirements were not met before the January 2001 
rating decision.  Although the veteran has not raised any 
notice issues, the failure to provide proper notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by inadequate notice.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).   

The veteran was not prejudiced by the delay in sending 
adequate notice because proper notice was sent to him in 
November 2006, long before the appeal was readjudicated in 
the March 2007 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a 
statement of the case or a supplemental statement of the case 
can be considered a readjudication of a claim after the 
issuance of proper notice); see also Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006) (as a matter of law, the 
provision of adequate notice followed by a readjudication 
cures any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication).  The 
November 2006 letter described the evidence necessary to 
substantiate a claim for an increased initial disability 
evaluation, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, invited the veteran to send VA whatever evidence 
was in his possession that pertained to the claim, and 
addressed what evidence was necessary with respect to the 
rating criteria and the effective date of an award for 
service connection.  That letter complied with all legal 
requirements for providing notice to the veteran.    

After that notice was given, the veteran submitted additional 
evidence that was considered when the case was readjudicated.  
Since the veteran had a meaningful opportunity to participate 
in the adjudication process, the veteran was not prejudiced 
by the initial delay in receiving proper notice.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining all medical treatment records for which the veteran 
signed privacy waivers and by conducting appropriate 
compensation and pension examinations.  



ORDER

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


